DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is sent in response to Applicant’s Communication filed on November 24, 2021.

Response to Arguments
3.	Applicant's arguments filed on November 24, 2021 have been fully considered but they are found unpersuasive.

	Applicant respectfully asserts that “The rejection asserts that "melting a metallic powder through an additive manufacturing process along predetermined patterns directly onto the first portion of the piston body..." is taught by Takada at Column 9, lines 23-28, but Takada in fact contains no such teaching, including at Col 9, ln 23-28. Rather, Takada discusses applying a lubricating layer of silver to a piston skirt to reduce friction. One approach discussed at Col 8:58 to Col 9:28 is to disperse Ag nanoparticles in a solvent and to screen print the nanoparticles onto the piston skirt (Col 9:15-16). This piston is heated to a low temperature (160-240 C) to drive off the solvent and fuse or sinter the nanoparticles. Nowhere does Takada teach or suggest that the Ag nanoparticles are melted through an additive manufacturing process directly onto the skirt portion in predetermined patterns. The nanoparticles of Takada are already in place on the skirt (via screen printing) before any heat is applied”.

	The Examiner respectfully submits that the limitation "…melting a metallic powder through an additive manufacturing process along predetermined patterns directly onto the first portion of the piston body..." is indeed disclosed in Takada (Fig. 8) because it is taught that nanoparticles are used to Takada disclose that piston 64, which has been coated with the slurry, is heated to a temperature ranging from 160 to 240.degree.  C. When the slurry is heated, the solvent in the slurry is volatilized and the nanoparticles are fused together.  In other words, the slurry is sintered to result in a sintered body of silver particles that serves as the lubricating layer 72 (Takada Col. 9, Ln 17-22).
	Further on, it is noted that sintering is the process of compacting and forming a solid mass of material by heat or pressure without melting it to the point of liquefaction. Accordingly, the fact that the nanoparticles sintering use a “low temperature” does not preclude that in fact this is a step of melting a metallic powder through an additive manufacturing process (i.e. nanoparticles sintering) along predetermined patterns (i.e. predetermined patterns along the already made piston portions, hence “predetermined”) directly onto the first portion (i.e. piston 64 portion).
	
	Applicant respectfully asserts that “nowhere in Takada or Bing is there any mention of laser sintering”.

	The Examiner respectfully submits that while in Takada there is no explicit mention of the words “laser sintering”, Takada teaches that in order to increase the bonding strength between the lubricating layer 72 and the piston skirt 66, an intermediate layer may be interposed between the lubricating layer 72 and the piston skirt 66.  The intermediate layer may be made of a material such as polyamide resin, polyamideimide resin, epoxy resin, nylon-6 resin, nylon-6, 6 resin, or the like (Col 9, ln 29 – 34). Accordingly, one skill in the art know that a laser is typically use as the power source to sinter powdered materials like nylon and/or polyamide. Moreover, the nanoparticles sintering used in Takada is a temperature sintering (that could include laser sintering) not a pressure sintering. That fact in addition to 

Disposition of Claims
Claims 1-12 and 14-16 are pending in this application.
Claims 1-12 and 14-16 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over (Takada – US 8,919,319 B2) in view of  (Bing – US 2012/0222644 A1).

With regard to claim 1, Takada (Fig. 8) discloses
A method of making a piston body for an internal combustion engine, comprising the steps of:
melting a metallic powder through an additive manufacturing process (Col 9, ln 23 – 28) along predetermined patterns directly onto the first portion of the piston body to build the remainder of the piston body in situ on the first portion of the piston body to simultaneously make a monolithic second portion of the piston body and join the second portion with the first portion of the piston body and such that in a final form the piston body includes a combustion surface and a pair of skirt portions (Accordingly there will end up being “skirt portions” that are made by additive manufacturing, i.e., sintering method) and a pair of pin bosses and wherein at least one of the combustion surface, skirt portions and pin bosses is formed into the second portion of the piston body through the additive manufacturing process (Col 9, ln 23 – 28).

But Takada is silent about the main part (first portion) being cast or forged.

Bing (Figs. 5-8) teaches casting or forging a first piece [blank 11’] of a piston body for use in an internal combustion engine; making a second piece [blank 12’] of the piston body (Bing [0039]), the second piece [blank 12’] being made as a monolithic piece and presenting an upper combustion surface [wall region 19b of the combustion bowl 19]; and joining the first and second pieces [blanks 11’, 12’] together (Bing [0039]) at a joint.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the manufacturing method of Takada incorporating casting and forging steps of manufacturing as taught by Bing to provide a piston that is easy to manufacture and 

With regard to claim 2, Takada in view of Bing meets all the claim limitations as claimed in claim 1 and further on, Takada in view of Bing also discloses:
wherein the additive process is direct metal laser sintering (Col 9, ln 29 – 34).

With regard to claim 3, Takada in view of Bing meets all the claim limitations as claimed in claim 1 and further on, Takada in view of Bing also discloses:
wherein the first portion of the piston body includes the pair of skirt portions and the pair of pin bosses and wherein the second portion of the piston body includes the upper combustion surface and an at least partially enclosed oil gallery and wherein the oil gallery is entirely bound by the second portion of the second body in both an axial direction and a radial direction .

With regard to claim 4, Takada in view of Bing meets all the claim limitations as claimed in claim 1 and further on, Takada in view of Bing also discloses:
wherein the metallic powder is of a different material than the cast or forged portion of the piston body.

With regard to claim 5, Takada discloses
A method of making a monobloc piston body for an internal combustion engine, comprising the steps of: 
making a monolithic second piece of the piston body through an additive manufacturing process (Col 9, ln 23 – 28), the second piece being made as a monolithic piece and presenting an upper combustion surface and an at least substantially closed oil gallery.

But Takada is silent about the main part (first portion) being cast or forged and joining the first and second pieces together at a joint which is located on an opposite side of the at least substantially closed oil gallery from the upper combustion surface such that the at least substantially closed oil gallery is bound by the monolithic second piece in both an axial direction and a radial direction.

Bing (Figs. 5-8) teaches casting or forging a first piece [blank 11’] of a piston body for use in an internal combustion engine; making a second piece [blank 12’] of the piston body (Bing [0039]), the second piece [blank 12’] being made as a monolithic piece and presenting an upper combustion surface [wall region 19b of the combustion bowl 19]; and joining the first and second pieces [blanks 11’, 12’] together (Bing [0039]) at a joint.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the manufacturing method of Takada incorporating casting and forging steps of manufacturing as taught by Bing to provide a piston that is easy to manufacture and sufficiently stable, and further on, it would have been obvious applying a known technique (i.e. casting and forging) to a known method of manufacturing ready for improvement to yield predictable results.

With regard to claim 6, Takada in view of Bing meets all the claim limitations as claimed in claim 5 and further on, Takada in view of Bing also discloses:
Accordingly there will end up being “skirt portions” that are made by additive manufacturing, i.e., sintering method) and a pair of pin bosses.

With regard to claim 7, Takada in view of Bing meets all the claim limitations as claimed in claim 5 and further on, Takada in view of Bing also discloses:
wherein the additive manufacturing process used to make the second piece of the piston body is direct metal laser sintering (Takada Col 9, ln 23 – 28).

With regard to claim 8, Takada in view of Bing meets all the claim limitations as claimed in claim 7 and further on, Takada in view of Bing also discloses:
wherein the steps of making the second piece of the piston body through direct metal laser sintering (Takada Col 9, ln 23 – 28) and joining the first and second pieces together simultaneous to one another with the material of the second piece being formed directly onto the first piece.

With regard to claim 9, Takada in view of Bing meets all the claim limitations as claimed in claim 8 and further on, Takada in view of Bing also discloses:
wherein the step of making the second piece of the piston body through direct metal laser sintering (Takada Col 9, ln 23 – 28) includes melting a metallic powder onto a surface of the first piece.

With regard to claim 10, Takada in view of Bing meets all the claim limitations as claimed in claim 7 and further on, Takada in view of Bing also discloses:
wherein the first and second pieces of the piston body are joined together through welding (Bing [0039]).

With regard to claim 11, Takada in view of Bing meets all the claim limitations as claimed in claim 5 and further on, Takada in view of Bing also discloses:
wherein the step of joining the first and second pieces together is further defined as welding the first and second pieces together (Bing [0039]).

With regard to claim 12, Takada in view of Bing meets all the claim limitations as claimed in claim 11 and further on, Takada in view of Bing also discloses:
wherein the welding to join the first and second pieces together is friction welding (Bing [0039]).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gildemeister – (US 2011/0203547 A1).

With regard to claim 16, Gildemeister (Fig. 3) discloses:
 A piston comprising:
a first piece (120) having a pair of skirt portions and a pair of pin bosses; 
a monolithic second piece (110) having a crown portion (116) with an upper combustion surface (136) and 
a gallery (148) that is wholly contained within the second piece (110), wherein the gallery is bounded by a pair of radially spaced side walls, a top wall that spans radially between and unites the side walls at a top of the gallery, and a bottom wall that spans radially between and unites the side walls at a bottom of the gallery; and 
wherein the first piece (120) is joined to the second piece (110) at a joint that is paced below and which does not intersect the gallery (148).

But Gildemeister does not explicitly and/or specifically meet the following limitations: 
A) wherein the top and side walls are formed as a single unitary piece with the bottom wall.

However, regarding limitation (A) above, the Examiner submits that it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the top and side walls formed as a single unitary piece with the bottom wall, since it has been held that forming in one piece an article which has formerly been formed in two piece (or more) and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).

With regard to claim 14, Gildemeister meets all the claim limitations as claimed in claim 16 and further on, Gildemeister r also discloses:
wherein the first and second pieces (110, 120) are made of different materials ([0016]).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gildemeister – (US 2011/0203547 A1) in view of  Kohnert – (US 2004/0055460 A1).

With regard to claim 15, Gildemeister meets all the claim limitations as claimed above in claim 14.

But Gildemeister does not explicitly meet the limitation “…wherein the material of the second piece has an increased oxidation resistance as compared to the material of the first piece”.

Kohnert teaches among other things that the piston upper part 1 is advantageously made from an oxidation-resistant and/or heat-resistant material and the piston lower part 2 from a precipitation-hardening ferritic-perlitic steel or tempered steel (Kohnert [0022]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the piston of Gildemeister r incorporating different materials with different oxidation resistances as taught by Kohnert for minimization of the heat transfer from the combustion chamber bowl to the ring belt.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN PICON-FELICIANO whose telephone number is (571)272-4938.  The examiner can normally be reached on Monday-Thursday 9:00 am-6:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747   

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747